NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



MICHAEL JAMES DAVIS,                          )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D15-232
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed February 5, 2016.

Appeal from the Circuit Court for Sarasota
County; Thomas Krug, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


VILLANTI, Chief Judge.


              In this Anders 1 appeal, we affirm Michael Davis's judgment and sentence

but remand for correction of a scrivener's error on the criminal punishment code

scoresheet. The trial court calculated Davis to have a total point score of 10.6, but after



              1Anders   v. California, 386 U.S. 738 (1967).
adding up the totals for Davis's primary offense, additional offense, and prior record, the

proper total should have been only 9.6. As such, we must remand the matter back to

the trial court to file a corrected scoresheet. See Brock v. State, 903 So. 2d 1031 (Fla.

4th DCA 2005).

              Affirmed and remanded.



CASANUEVA and MORRIS, JJ., Concur.




                                           -2-